Citation Nr: 1759192	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a right knee injury, patella fracture, post-operative.

2. Entitlement to service connection for a stomach condition, to include as secondary to service-connected right and left knee disabilities.

3. Entitlement to service connection for a lumbar spine disability.

4. Entitlement to service connection for a bilateral pes planus, claimed as left heel disability.


ORDER

Entitlement to service connection for a right knee injury, patella fracture, post-operative is denied.

Entitlement to service connection for a stomach condition, to include as secondary to service-connected right and left knee disabilities is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a bilateral pes planus is granted.


FINDINGS OF FACT

1. The preponderance of the evidence is reflects that the Veteran does not have a right knee disability separate and distinct from his service-connected degenerative joint disease of the right knee with chondromalacia, medial meniscus tear and mild instability. 

2. The preponderance of the evidence reflects that Veteran does not have a stomach condition etiologically related to his active military service or service connected disability.

3. The preponderance of the evidence reflects that Veteran does not have a low back condition etiologically related to his active military service.

4. The Veteran's bilateral pes planus is related to his active military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for right knee injury, patella fracture, post-operative have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).

2. The criteria for service connection for a stomach condition have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

3. The criteria for service connection for a low back condition have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).

4. The criteria for service connection for bilateral pes planus have been met. 38 U.S.C. § 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.306, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty with the United States Marine Corps from September 1978 to January 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In December 2015, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

These claims were remanded by the Board in March 2016 for further development. A review of the claims folder reflect that the RO has complied with the March 2016 remand instructions by obtaining new medical examinations/opinions and issuing a supplemental statement of the case (SSOC) on the issues on appeal.

The Board notes that during the pendency of this appeal, the RO granted the Veteran's claim for entitlement to service connection for left ankle in July 2016. Thus, the issue is no longer before the Board.

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Entitlement to service connection for a right knee injury, patella fracture, post-operative.

The Veteran contends that he has patella fracture, post-operative, of the right knee related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has right knee injury, patella fracture, post-operative that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has right knee injury, patella fracture, post-operative for VA purposes.

An essential element of a claim for service connection is evidence of a current disability. 

The Veteran is currently service connected for degenerative joint disease of the right knee and right knee chondromalacia with medial meniscus tear and mild instability. The issue before the Board is whether the Veteran has a right knee injury, patella fracture, post-operative disability, separate and distinct from his already service-connect right knee disability.

The Veteran was afforded a VA medical examination in April 2016. The examiner concluded, based on a review of the medical records and examination, that the medical evidence does not suggest the Veteran has a right knee disability separate and distinct from his service-connected degenerative joint disease of the right knee with chondromalacia, medial meniscus tear and mild instability. The examiner further noted that the medical evidence of record does not support a diagnosis of a patella fracture or a "cracked" patella.

Based on the foregoing, the Veteran does not have a current right knee disability separate and distinct from his service-connected right disability for VA purposes.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., right knee pain). To this extent, the Board finds that the Veteran is competent to report that he has knee pain; however, he has not been shown to be competent to provide a diagnosis of a right knee disability for VA purposes, as that is based on specific medical findings. The Board finds that the clinical evidence of record is more probative than the lay statements.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the knee for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has a right knee disability that is separate and distinct from his service-connected degenerative joint disease of the right knee with chondromalacia, medial meniscus tear and mild instability for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2017), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for a stomach condition, to include as secondary to service-connected right and left knee disabilities.

The Veteran contends that he has a stomach condition related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has a stomach condition that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has a stomach condition related to his military service, to include due to prescribed medication relating to his service-connected knee disabilities.

The Veteran's service treatment records (STRs) do not reflect a diagnosis of, or treatment for a stomach condition.

The Veteran was afforded a VA medical examination in April 2016. The examiner concluded that the Veteran's claimed condition of a stomach condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained that after upper gastrointestinal examination was completed, no findings of gastritis or reflux were found. The examiner did note the November 2011 diagnosis of chronic gastritis and GERD. However, the examiner explained that the Veteran's earlier diagnoses of chronic gastritis and GERD were less likely than not to have been caused by  the Veteran's prescribed Non-steroidal Anti-inflammatory Drugs (NSAIDs) for his service-connected disabilities, as his NSAIDs were discontinued several months prior. Further, the Veteran's current medication prescribed for pain associated with his service-connected disabilities is not usually associated with gastritis or reflux. 

Based on the above, the Board finds service connection for a stomach condition is not warranted.

The Board notes that the Veteran may sincerely believe that he has a stomach condition causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of the stomach for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2017), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for a lumbar spine disability.

The Veteran contends that he has a lumbar spine disability related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has a lumbar spine disability that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has a lumbar spine disability related to his military service.

The Veteran's service treatment records (STRs) do not reflect a diagnosis of, or treatment for a lumbar spine disability.

The Veteran was afforded a VA medical examination in April 2016. The examination report noted the Veteran with a 2013 diagnosis of degenerative disc disease of the lumbar spine. The examination report further noted the Veteran with normal x-ray finding in 2011 and 2013. Additionally, the examination report noted that the x-ray findings were negative for any post-traumatic changes that would suggest the Veteran's current low back condition is post-traumatic in nature. 

In a May 2016 VA medical opinion, the examiner concluded that the medical records do not support that claim that the Veteran had any lumbar condition or injury while on active duty. The examiner opined that it is less likely than not that Veteran's lumbar condition is due to active military service. The examiner further opined that it is less likely than not that Veteran's back condition is related to his service-connected knee disabilities. In providing the medical opinion, the examiner explained that x-ray finding prior to 2013 were normal. Further, the examiner explained that February 2013 x-ray finding reflect minimal degenerative changes which are consistent with aging. 

Based on the above, the Board finds service connection for a low back condition is not warranted.

The Board notes that the Veteran may sincerely believe that he has a low back condition causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of the back for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2017), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for a bilateral pes planus, claimed as left heel disability.

While the Veteran's June 2012 claim currently on appeal was adjudicated as entitlement to service connection for a left heel condition by the RO, the medical evidence of record reveals the Veteran with a diagnosis of pes planus, bilaterally. Additionally, the initial June 2012 claim did not specify which heel the Veteran was claiming entitlement to service connection for. However, the Veteran subsequently claimed and was denied for a right heel condition. The Veteran has consistently complained of, and has been treated for, bilateral foot pain. 

As such, the issue has been recharacterized as shown on the title page and encompasses the reasonably related conditions associated with the Veteran's claims of bilateral foot pain.

The Veteran contends that he has a foot disability related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has a bilateral pes planus that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence establishes that the Veteran's bilateral pes planus are etiologically related to the Veteran's active service.

The Veteran's STRs reflect the Veteran complained of and received treatment for bilateral foot pain. (See October 1978, May 1979, July 1979, and September 1979 Chronological Record of Medical Care).

An April 2016 VA medical examination reflects the Veteran with bilateral pes planus with pronated feet. In the May 2016 VA medical opinion, the examiner concluded that the Veteran clearly had bilateral pes planus pre-existing to his active military duty. 

The Board notes that the August 1978 Report of Medical Examination for enlistment purposes noted the Veteran with bilateral pes planus. 

Generally, for veterans, there is a presumption of sound condition upon entrance into service unless a defect is "noted" on the entrance examination; and a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service. Clear and unmistakable evidence is required to rebut the presumption of aggravation, to include a specific finding that the increase is due to the natural progress of the disease. 38 U.S.C. § 1111, 1153 (West 2014); 38 C.F.R. § 3.304 (b), 3.306 (2017).

While the record reflects that the Veteran's bilateral pes planus was noted upon entering service; the Veteran is still entitled to the presumption of aggravation as there is not a showing of  clear and unmistakable evidence rebutting the presumption of aggravation and a specific finding that the increase is due to the natural progress of the disease. Rather, the claims folder reflects that upon entering service, the Veteran's bilateral foot worsened. (See September 1979 Clinical Record).

In light of the Veteran's confirmed in-service incurrence (worsening), the objective clinical medical evidence, and the credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for bilateral pes planus and will resolve reasonable doubt in favor of the Veteran. Accordingly, service connection for bilateral pes planus is granted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Leslie D. Gaines, Attorney]

Department of Veterans Affairs


